Citation Nr: 1208483	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-02 653	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Basic eligibility for entitlement to an apportionment of the Veteran's VA compensation benefits. 


REPRESENTATION

The Appellant represented by: None

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty April 1982 to November 2004.  The appellant is the Veteran's spouse or ex-spouse. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied an apportionment of the Veteran's compensation benefits.  Jurisdiction was thereafter transferred to the RO in Seattle, Washington.

In November 2011, the appellant failed to show for the video hearing she had requested in connection with her appeal.  Therefore, the Board finds that VA adjudication of the current appeal may go forward without scheduling her for another hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that she is entitled to a part of the Veteran's VA disability compensation benefits under 38 C.F.R. § 3.450 (2011) because she is very sick and cannot afford to pay her medical bills and her daily expenses without more money from the Veteran.

In this regard, the Board notes that a condition precedent for apportionment under 38 C.F.R. § 3.450 is, among other things, the appellant being the Veteran's spouse.  However, while in all writings to the RO the appellant continues to use the Veteran's last name, in the December 2005 claim for apportionment she indicates that she was no longer married to the Veteran.  Moreover, in his July 2006 VA Form 21-696c, Declaration of Status of Dependents, the Veteran notified the RO that he married the claimant in June 1989 and divorced her in January 2004.  He also informed the RO that he remarried in June 2008.  

Despite the above, the Board's review of the record on appeal does not reveal marriage certificates from either of the Veteran's alleged marriages or a certificate of divorce from the Veteran's first marriage to the appellant.  See 38 U.S.C.A. § 5103(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the claimant to attempt to obtain them).  

Moreover, the record does not reveal that the appellant and the Veteran were ever provided an opportunity to provide VA with evidence and argument either in support of or against their current marital status.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (holding that when the Board addresses in its decision a question that has not yet been addressed by the RO, the Board must consider whether the veteran has been given adequate notice of the need to submit evidence or argument on the question, whether he has been given an adequate opportunity to actually submit such evidence and argument, and whether the statement of the case provided the veteran fulfills the regulatory requirements).  

Therefore, since VA adjudication of the current appeal cannot go forward without such evidence and argument, the Board finds that a remand for both is required.  38 C.F.R. § 19.9 (2011).

After waiting a reasonable period of time to receive both the appellant's and the Veteran's evidence and argument regarding the marital status question, the RO/AMC should readjudicate the claim for apportionment under 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.450.  If the above development discloses any information that the appellant is a dependent of the Veteran, then such readjudication should also consider a special apportionment under 38 C.F.R. § 3.451 (2011).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the claimant and notify her that a condition precedent for apportionment under 38 C.F.R. § 3.450 is, among other things, the appellant being the Veteran's current spouse.  The RO/AMC should thereafter ask her to provide VA with any evidence and/or argument she may have in support of their current marital status including a copy of her marriage certificate naming the Veteran as her husband.  

2.  The RO/AMC should contact the Veteran and notify him that a condition precedent for apportionment under 38 C.F.R. § 3.450 is, among other things, the appellant being his current spouse.  The RO/AMC should thereafter ask him to provide VA with any evidence and/or argument he may have against their current marital status including a copy of the divorce degree for his marriage to the appellant and a copy of his marriage certificate for his current marriage.  

3.  After waiting a reasonable period of time for the appellant and the Veteran to reply to the above information request, the RO/AMC should readjudicate the claim for apportionment under 38 U.S.C.A. § 5307; 38 C.F.R. § 3.450.  If the above development discloses any information that the appellant is a dependent of the Veteran, then such readjudication should also consider a special apportionment under 38 C.F.R. § 3.451.

4.  If any benefit sought on appeal remains denied, the appellant and the Veteran should be provided separate supplemental statements of the case which provides notice of the laws and regulations governing the claim including 38 U.S.C.A. § 5307 and 38 C.F.R. §§ 3.450, 3.451 and which outlines all the evidence added to the claims file since the statement of the case.  The appeal should then be returned to the Board.

The appellant and the Veteran both have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

